February 10, 1977

77-6

MEMORANDUM OPINION FOR THE
ATTORNEY GENERAL
Federal Register Act—Date of “Promulgation” of
Law Enforcement Assistance Administration
Regulations

Under the provisions of Section 521(d) of the Omnibus Crime Con­
trol and Safe Streets Act of 1968, as added by § 127 of Pub. L. 94-503,
42 U.S.C.A. § 3769d (Supp. 1976), the Law Enforcement Assistance
Administration is required to “ promulgate” regulations on processing of
civil rights complaints within 120 days after enactment (October 15,
1976). The question has been raised whether, as a matter o f law,
“promulgation” takes place at the time o f publication in the Federal
Register or at the time of filing at the Office of the Federal Register. In
our opinion, it is clear that promulgation takes place when documents
are officially filed at the Office of the Federal Register regardless of
when they are published.
The Federal Register Act provides for formal filing of regulations
that are required to be published and the noting o f the time and date of
filing. Upon filing, regulations are immediately available for public
inspection. 44 U.S.C. § 1503. T he Act further provides that filing with
the Federal Register is constructive notice to persons subject to or
affected by the regulation. 44 U.S.C. § 1507. Thus, under the terms of
the statute, it seems clear that filing with the Federal Register consti­
tutes promulgation of a regulation even though publication may not
occur until a later date. See 38 Op. A.G. 359 (1935).
M a r y C. L a w t o n
Deputy Assistant Attorney General
Office o f Legal Counsel

12